[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion before the court requires a decision whether a defendant who has failed to raise all of his grounds for striking a complaint in his initial motion to strike may file a second motion to strike asserting additional grounds. This court concludes that he cannot.
The suit was commenced with a complaint filed on May 5, 1992. The first and second counts of the third amended complaint are directed at defendant Eli Schwartz. On September 29, 1993, defendant Schwartz filed a motion to strike the first and second counts of the third amended complaint. That motion was denied by the court, Zoarski, J., in a memorandum of decision filed on November 10, 1993.
The motion to strike now before the court raises different grounds than the motion to strike denied by Judge Zoarski. The plaintiff has filed an objection on the ground that repeated motions to strike are not authorized by the rules of practice and that a defendant who fails to raise all grounds in his initial motion to strike is precluded from asserting other grounds in a piecemeal fashion in additional motions to strike. This argument has merit.
Practice Book 112 sets forth the pleadings allowed in civil cases and the order in which they must be pursued. Section 114 provides that the pleadings are to advance in order and that the pleadings shall advance at least one step within the fifteen-day period following the adjudication of the preceding motion.
Read together, these provisions indicate that after his motion to strike was denied, the defendant did not have the option of filing another such motion but could only file a pleading enumerated later in the list of authorized pleadings.
The practice book provisions specifically relating to motions to strike confirm this interpretation. Practice Book 154 provides that each motion to strike shall "set forth each such claim of insufficiency and shall distinctly specify the reason or reasons for each claimed insufficiency" [emphasis supplied]. Practice Book CT Page 2827 156 provides that a judge deciding a motion to strike in which more than one ground is asserted shall specify the ground relied upon in striking the claim. These provisions specify that multiple grounds are to be pleaded together in the same motion to strike though they are to be articulated separately and adjudicated with specificity.
Since the Practice Book specifically provides for the assertion of multiple grounds in a single motion to strike, and since it further provides that pleadings are to advance after the adjudication of each enumerated pleading, the defendant may not delay the progress of the suit by dividing his grounds and pleading them in successive, multiple motions to strike.
Defendant Schwartz's Second Motion to Strike is denied as an unauthorized pleading.
Beverly J. Hodgson, Judge